Quillian, J.,
concurring specially. While I concur in the judgment in this case I cannot agree with various views expressed by my distinguished colleagues in the majority opinion. My views are expressed in the following concurring opinion: 1. We first consider the plaintiff’s exceptions and demurrer to the amendment allowed to the defendant’s answer on January 24, 1955.
The amendment was a defense to count three of the petition to which no defensive pleadings had hitherto been filed since the count itself was introduced into' the case by way of amendment on October 30, 1952.
On the previous appearance, Henry & Hutchinson, Inc. v. Slack, 91 Ga. App. 353, 355 (85 S. E. 2d 620) this court held: “While the defendant answered counts one and two of the petition, the plaintiff struck the first count and the trial court directed a verdict for the defendant on the second count. Prior to the act of 1953 (Ga. L. 1953, Nov.-Dee. Sess., pp. 440, 444; Code, Ann., § 81-103), if a petition contained more than one count, such counts were treated as such completely separate and distinct entities of pleading that the allegations of one count could not even by reference be made a part of another count. Cooper v. Portner Brewing Co., 112 Ga. 894 (3) (38 S. E. 91); Reid v. Bryant, 208 Ga. 328 (66 S. E. 2d 826). A logical extension of that rule woud seem to be that separate and distinct answers were required to be made to the various counts, as the Pleading *66and Practice Act of 1893 (Ga. L. 1893, p. 56; Code § 81-306) abolished the plea of 'general issue/ and averments in a petition which were not specifically denied were taken as true. Smith v. Holbrook, 99 Ga. 256 (25 S. E. 627).”
While each cause of a petition alleges a separate action, and answers made to several counts are to* be construed as unrelated defenses, an answer to some count of the petition may ordinarily be amended, by setting up an answer to another.
The office of an amendment is to add or substract from existing pleadings. There must be a structure of original pleadings to support the superstructure of amendments.
The defendant filed only two answers, one to count one and the other to count two of the petition. The answer to count one went out of the case months before the amendment was allowed when the count was stricken by the plaintiff. When a cause is dismissed the defenses interposed to it as a matter of course go with it, provided they are purely defensive, that is, do not set up grounds upon which affirmative relief may be granted the defendant. See Thompson v. Thompson, 199 Ga. 692, 695 (35 S. E. 2d 262) in which the petition was stricken and the answer to the petition went out of the case, and Davenport v. Hardman, 184 Ga. 518 (1) (192 S. E. 11), and Spence v. Dyal, 202 Ga. 739 (2) (44 S. E. 2d 658) in which the rule is applied. The defense to count one was purely defensive. Likewise, long prior to the advent of the amendment the answer to count two went out of the case when the count was disposed of by final adjudication. Bedgood v. Stephens, 200 Ga. 244 (36 S. E. 2d 793). “When the case was formerly before this court the judgment of the trial court was affirmed without direction or condition. As the result of that ruling, the 'case was entirely out of court/ and the superior court was without jurisdiction to entertain, or render judgment upon, a 'special plea’ filed, as shown above, subsequently to the affirmance by the Supreme Court. Central R. Co. v. Paterson, 87 Ga. 646 (13 S. E. 525); Benning v. Horkan, 123 Ga. 454 (51 S. E. 333); Kehr v. Floyd, 135 Ga. 424 (69 S. E. 550).” Federal Investment Co. v. Ewing, 166 Ga. 246, 247 (142 S. E. 890).
There being no answer to be amended, the plaintiff’s objections and demurrer should have been sustained and the amendment disallowed.
*67If the pleading filed by the defendant on January 24, 1955, be considered a defense to count three of the petition, it came too late. Count three was introduced into the case by amendment on October 30, 1952, hence more than two years had elapsed before the defendant made any offer to plead to it. Code § 81-1312 provides: “An amendment to a petition, or plea, or answer, which materially changes the cause of action or defense, opens the petition, plea, or answer, as amended, to demurrer or plea. The opposite party shall be allowed a reasonable time for answering such amendment. An immaterial amendment shall not so open the petition or other pleading, and need not be answered at all, or shall be answered instaiiter.” The words “reasonable time” must be given a reasonable a^d practical intendment. Defensive pleadings must be filed within thirty days from the time the original petition and process is served upon the defendant. Code § 81-201. There is an analogous situation in cases where it is held that when a bill of exceptions is tendered and returned to the plaintiff in error to be corrected in particulars designated by the trial judge the reasonable time allowed for the bill of exceptions to be corrected and again tendered should be no longer than the plaintiff was allowed by statute after the date of the judgment to which exception is taken to tender the original bill of exceptions to the judge. Atkins v. Winter, 121 Ga. 75, 76 (48 S. E. 717); Bryant v. State, 74 Ga. App. 223 (39 S. E. 2d 452). Thus it would seem proper to hold that no' longer time should be allowed under Code § 81-1312 to answer a material amendment than is allowed to file defensive pleading under Code § 81-201 to the suit when originally brought.
Of course, the exigencies of each case may be considered in determining what is a reasonable time in which to plead to a material amendment, but where no reason appears why the defendant cannot as conveniently and promptly file an answer to an amendment as he could to the suit as originally brought, no longer time is properly allowed, and where, as in this case, no reason for any delay in pleading is shown, more than two years is longer than the reasonable time contemplated by Code § 81-1312 as the time in which the defendant may be allowed to answer an amendment to the petition.
*68But had there been an answer to which the defendant’s purported amendment could attach or had it been allowable as an original defense to- count three it would have availed nothing.
The two defenses that the amendment undertook to set up were the general issue and estoppel. If the plea of general issue had been allowable under our rules of pleading, the defendant under the rule provided under Hoffman v. Franklin Motor Car Co., 32 Ga. App.. 229, 230 (122 S. E. 896), already had the benefit of a general denial of count three without pleading to it at all. The amendment in an effort to plead estoppel alleged that the plaintiff corporation’s officers and agents knew that the levy on the corporation’s property had been made, were present at the sale of the same by the sheriff and made no objection to either levy or sale. The facts pleaded did not set up a good plea of estoppel. Brown v. Tucker, 47 Ga. 485 (3). All of the proceedings subsequent to the allowance of the amendment were nugatory, and no determination in the general grounds of the motion is required other than to hold that the evidence adduced upon the trial did not demand a verdict for the defendant nor a verdict in any certain sum for the plaintiff.